                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:19-cv-00047-FDW

JIMMY SEVILLA-BRIONES,              )
                                    )
      Petitioner,                   )
                                    )
vs.                                 )                         ORDER
                                    )
CHRIS WOODS,                        )
                                    )
      Respondent.                   )
____________________________________)

       THIS MATTER is before the Court upon Jimmy Sevilla-Briones’s pro se Petition for

Writ of Habeas Corpus, filed pursuant to 28 U.S.C. § 2254. (Doc. No. 1.)

       I.      BACKGROUND

       Petitioner is a prisoner of the State of North Carolina, who, on January 24, 2013, was

convicted by a jury in Mecklenburg County Superior Court of two counts of trafficking

methamphetamine and one count of conspiracy to traffic methamphetamine. Petitioner was

sentenced to two consecutive terms of 90-120 months in prison. (§ 2254 Pet. 1-2, Doc. No. 1.)

       After pursuing appellate and post-conviction relief in the state courts, Petitioner filed a §

2254 Petition in this Court on February 9, 2017, attacking his January 24, 2013 judgment. See §

2254 Pet., Sevilla-Briones v. Perry, No. 3:17-cv-00056-FDW (N.C.W.D.), Doc. No. 1. The

Court dismissed the Petition as untimely. Order Dismiss. § 2254 Pet., id. at Doc. No. 8.

       Petitioner filed the instant § 2254 Petition on January 29, 2019, in the United States

District Court for the Eastern District of North Carolina, which transferred it to this Court, where

venue is proper, see Doc. No. 3. He again challenges his January 2013 state judgment.

       II.     STANDARD OF REVIEW
                                                     1
       The Court is guided by Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, which directs district courts to dismiss habeas petitions when it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief.

Rule 4, 28 U.S.C.A. foll. § 2254. The Court shall dismiss the instant Petition because it is

Petitioner’s second challenging his 2013 state judgment, and he has not demonstrated that the

Fourth Circuit Court of Appeals has authorized him to file a successive application for habeas

relief challenging that judgment. See 28 U.S.C. § 2244(b)(3)(A).

       III.    DISCUSSION

       Section 2244(b)(3) of Title 28 of the United States Code expressly limits a petitioner's

ability to attack the same criminal judgment in multiple collateral proceedings. If a federal

district court denies or dismisses a state prisoner’s § 2254 petition with prejudice, the prisoner

generally may not file another application for habeas relief challenging the same state criminal

judgment unless he has obtained permission to do so from the appropriate federal court of

appeals. See § 2244(b)(3)(A). The district court does not have jurisdiction to consider the merits

of a successive habeas application in the absence of authorization from the appropriate federal

court of appeals. See Burton v. Stewart, 549 U.S. 147, 153 (2007) (holding that failure of

petitioner to obtain authorization to file a “second or successive” petition deprived the district

court of jurisdiction to consider the second or successive petition “in the first place”); United

States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003) (“In the absence of pre-filing

authorization, the district court lacks jurisdiction to consider an application containing abusive or

repetitive claims.”) (citation omitted).

       Petitioner previously challenged his 2013 criminal judgment by way of a § 2254 petition,

which this Court dismissed as untimely. Order Dismiss. § 2254 Pet., Sevilla-Briones, No. 3:17-
                                                      2
cv-00056-FDW, Doc. No. 8. Dismissal of a habeas petition as time-barred is a decision on the

merits, and any subsequent habeas petition challenging the same conviction or sentence is second

or successive for purposes of § 2244(b). See In re Rains, 659 F.3d 1274, 1275 (10th Cir. 2011)

(per curiam); Quezada v. Smith, 624 F.3d 514, 519–20 (2d Cir. 2010) (“We hold that dismissal

of a § 2254 petition for failure to comply with the one-year statute of limitations constitutes an

adjudication on the merits that renders future petitions under § 2254 challenging the same

conviction ‘second or successive’ petitions under § 2244(b).” (additional internal quotation

marks omitted)). Consequently, the instant habeas Petition is successive under § 2244(b).

       Petitioner has not demonstrated that he has received authorization from the Fourth Circuit

Court of Appeals to file a second or successive application for habeas relief challenging his 2013

judgment. See § 2244(b)(3)(A). Accordingly, the Court does not have jurisdiction to consider

the instant habeas Petition, and it must be dismissed. See Burton, 549 U.S. at 153; Winestock,

340 F.3d at 205.

       IT IS, THEREFORE, ORDERED that:

       1. The Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED without

           prejudice as an unauthorized, successive habeas petition, see 28 U.S.C. § 2244(b)(3);

           and

       2. Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court declines

           to issue a certificate of appealability as Petitioner has not made a substantial showing

           of a denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell,

           537 U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c), a petitioner must

           demonstrate that reasonable jurists would find the district court’s assessment of the

           constitutional claims debatable or wrong); Slack v. McDaniel, 529 U.S. 474, 484
                                                     3
  (2000) (holding that when relief is denied on procedural grounds, a petitioner must

  establish both that the correctness of the dispositive procedural ruling is debatable,

  and that the petition states a debatably valid claim of the denial of a constitutional

  right).

SO ORDERED.
                                                   Signed: November 26,
                                           2019




                                            4
